Proceeding under article 78 of the Civil Practice Act to review determinations of the Mayor and the board of trustees of the Village of Lawrence, denying petitioner’s application for a license to operate a taxicab in said village, and a determination of the said board of trustees denying petitioner’s application for the establishment of a public hackstand. The proceeding has been transferred to this court. (Civ. Prae. Act, § 1296.) Determinations unanimously confirmed, without costs. The discretion lodged in the officials does not appear to have been exercised capriciously or arbitrarily. Whether public hackstands should be established was a matter for determination by the board of trustees of the village. The courts cannot compel exercise of the power which is granted solely to the board to establish hackstands. Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.